DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 09/23/2020.
Response to Amendment
Applicant’s arguments with respect to claim(s) 14-33 have been considered but are moot because the new ground of rejection does not rely on the new collective reference(s) being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claim 28 is rejected under 35 U.S.C 102(a)(2) as being anticipated by Honi (US Pat 5248953).
Regarding claim 28, Honi teaches (Fig. 3-8) an electrical protection component comprising: 
a short-circuiting device comprising: a surge arrester (overvoltage arrester 1) comprising electrodes (2-4); and a thermal short-circuiting device comprising a clip (one piece 6), a first section of which (7-8, 16) is snapped onto the surge arrester (1) and a second section (10, 11) of which comprises a short-circuiting link (9), wherein the short-circuiting link (9) of the clip (6) is spaced apart from at least one of the electrodes (2-4) by a fusible element (13),
wherein the short-circuiting link (9) is configured to electrically conductively connect two of the electrodes (2-4) to one another when the fusible element (13) melts, and wherein the second section (10, 11) comprises a mount (Fig. 8) for the fusible element (13).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 14-22, 25-26, 29-30, are rejected under 35 U.S.C 103 as being unpatentable over Honi (US Pat 5248953), in view of Cho (US Pub 2014/0361070). 
Regarding claims 14-16, Honi teaches (Fig. 3-8) an electrical protection component comprising: a short-circuiting device comprising: a surge arrester (overvoltage arrester 1) comprising electrodes (2-4); and a thermal short-circuiting device comprising a clip (one piece 6), a first section (7-8, 16) of which is snapped onto the surge arrester (1) and a second section (10, 11) of which comprises a short-circuiting link (9), wherein the short-circuiting link (9) of the clip (6) is spaced apart from at least one of the electrodes (2-4) by a fusible element (13), that is clamped between the surge arrester (1) and the short-circuiting link (9), wherein the short-circuiting link (9) is configured to electrically conductively connect two of the electrodes (2-4) to one another when the fusible element (13) melts, and
However, Honi fails to teach the fusible element (13) has a melting point of at least 300 degrees Celsius.
However, Cho teaches (fusible) element of having melting point of at least 300 degrees Celsius (Pg. 5, table 1 for various soldering of fuse elements, and wherein the fusible element comprises (lead free solder bead)  25-35% bismuth, 25-35% tin and 30-50% antimony (Para 44)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Honi’s electrical protection component to have such high melting point and specific percentage lead-free solder bead such as bismuth, tin and antimony, as disclosed by Cho, as doing so would have improved in ensuring increased shear strength in the element comparable to high-Pb based solders, as taught by Cho (abstract and Para 48). 
Regarding claims 17, 29, However, Honi fails to teach the fusible element (13) comprises 25-35% bismuth, 25-35% tin and 30-50% antimony.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Honi’s electrical protection component to have such high melting point and specific percentage lead-free solder bead such as bismuth, tin and antimony, as disclosed by Cho, as doing so would have improved in ensuring increased shear strength in the element comparable to high-Pb based solders, as taught by Cho (abstract and Para 48). 
Regarding claims 18, 30, Honi fails to teach fusible element (13) comprises 27-31% bismuth, 27-31% tin and 38-46% antimony.
However, Cho teaches (fusible, Pg. 5, table 1 for various soldering of fuse elements) the fusible element comprises (lead free solder bead) 27-31% bismuth, 27-31% tin and 38-46% antimony (Para 44).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Honi’s electrical protection component to have such high melting point and specific percentage lead-free solder bead such as bismuth, tin and antimony, as disclosed by Cho, as doing so would have improved in ensuring increased shear strength in the element comparable to high-Pb based solders, as taught by Cho (abstract and Para 48). 
Regarding claim 19, Honi teaches the clip (6) is one-piece.
Regarding claim 20, Honi teaches the first section (7-8, 16) encompasses more than half of a circumference of the surge arrester (1).
Regarding claim 21, Honi teaches the second section is formed by an axial widened portion of a clip end (6).
Regarding claim 22, Honi teaches the electrodes (2-4) of the surge arrester (1) comprise a central electrode (2) and two side electrodes (3, 4) arranged on end sides, and wherein the clip (6) is snapped onto the surge arrester (1) in a region of the central electrode.
Regarding claim 25, Honi teaches the short-circuiting link (6) is spaced apart both from the central electrode (2) and from the side electrodes (3-4).
Regarding claim 26, Honi teaches the second section (10, 11) comprises a mount (Fig. 8) for the fusible element (13).

7. 	Claim 27 is rejected under 35 U.S.C 103 as being unpatentable over Honi (US Pat 5248953), in view of Bobert et al. (US Pat 6445560, referred as Bobert from here forth) and Cho (US Pub 2014/0361070). 
Regarding claim 27, Honi teaches (Fig. 3-8) an electrical protection component comprising: a short-circuiting device comprising: a surge arrester (overvoltage arrester 1) comprising electrodes (2-4); and a thermal short-circuiting device comprising a clip (one piece 6), a first section of which (7-8, 16) is snapped onto the surge arrester (1) and a second section of which comprises a short-circuiting link (9), wherein the short-circuiting link (9) of the clip (6) is spaced apart from at least one of the electrodes (2-4) by a fusible element (13), wherein the short-circuiting link (9) is configured to electrically conductively connect two of the electrodes (2-4) to one another when the fusible element (13) melts, wherein the fusible element (13) has a melting point. 
However, Honi fails to teach the short-circuiting link of the clip that is clamped between the surge arrester and the short-circuiting link; the fusible element of having melting point of at least 300 degrees Celsius, and wherein the fusible element comprises 25-35% bismuth, 25-35% tin and 30-50% antimony.
However, Bobert teaches the short-circuiting link of the clip (Fig. 1 and 6, 10 is the wide spread of 13 of link 12) that is clamped between the surge arrester (1) and the short-circuiting link (12).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Honi’s taught electrical protection component to include the short-circuiting link of the clip clamping between the surge arrester and the short-circuiting link, as disclosed by Bobert, as doing so would have provided a versatile surge arrester, as taught by Bobert (abstract).
However, Cho teaches (fusible) element of having melting point of at least 300 degrees Celsius (Pg. 5, table 1 for various soldering of fuse elements), and wherein the fusible element comprises (lead free solder bead)  25-35% bismuth, 25-35% tin and 30-50% antimony (Para 44).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Honi’s taught electrical protection component to have such high melting point and specific percentage lead-free solder bead such as bismuth, tin and antimony, as disclosed by Cho, as doing so would have improved in ensuring increased shear strength in the element comparable to high-Pb based solders, as taught by Cho (abstract and Para 48). 
Allowable Subject Matter
8. 	Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, a search of prior art(s) failed to teach “the first section comprises a recess with a width corresponding to a width of the central electrode”.
Claim 24 is depending from claim 23. 
9. 	Claims 31-33 are allowed. 
Regarding claim 31, a search of prior art(s) failed to teach “wherein the clip is snapped onto the surge arrester in a region of one of the electrodes having a first width, and wherein the first section having a recess with a second width corresponding to the first width”.
Claim 32-33 are depending from claim 31. 
Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        01/13/2021



/Nguyen Tran/Primary Examiner, Art Unit 2838